Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-4, 6-8, and 10-15 were amended. 
Claims 1-15 are pending and under consideration. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 10 October 2017. It is noted, however, that applicant has not filed a certified copy of the EP17195780.6 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers on pages 53 and 54. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Appropriate correction is required.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “H-CDR2, H-CDR3” in line 2 should read “H-CDR2, and H-CDR3”. Appropriate correction is required.

Claim(s) 8 is/are objected to because of the following informalities: “including but limited to” in line 4 should read “including but not limited to”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 2 recites “preferably VH3” and it is unclear if the claim requires the limitation following “preferably”.
Claim 3 recites “particularly”, “preferably”, and “more preferably” and it is unclear if the claim requires the limitations following “particularly”, “preferably”, and “more preferably”.
Claim 4 recites “preferably”, and “more preferably” in lines 5, 8 and 9. It is unclear if the claim requires the limitations following “preferably”, and “more preferably”.
Claim 5 depends from claim 4 and therefore claim 5 also contains claim limitation “preferably”, and “more preferably”.
Claim 6 recites “particularly” and “in particular”. It is unclear if the claim requires the limitations following “particularly” and “in particular”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6(i) recites the broad recitation “less than 10 nM”, and the claim also recites “particularly less than 5 nM, particularly less than 1 nM” which is the narrower statement of the range/limitation.   Claim 6(ii) recites the broad recitation “10-3 s-1 or less” and the claim also recites “10-4 s-1 or less, or 10-5 s-1 or less” which is the narrower statement of the range/limitation.   4 M-1s-1 or greater” and the claim also recites “at least 105 M-1s-1 or greater, at least 106 M-1s-1 or greater” which is the narrower statement of the range/limitation.  Claim 6(iv) recites the broad recitation “less than 15 nM” and the claim also recites “particularly less than 10 nM, particularly less than 5 nM” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6(iv) recites “cross-reactive with Macaca fascicularis (Cynomolgus) CD137, in particular binds to Cynomolgus PDL1”.  It is unclear what antigen Applicant intends to recite “CD137” or “PDL1”.
 Claim 6(iv) recites “(Cynomolgus)” which is exemplary claim language and it is unclear the content in parenthesis is limiting or merely exemplary. It is suggested that Applicant amend “Macaca fascicularis (Cynomolgus) CD137” to “Macaca fascicularis CD137” or “Cynomolgus CD137”. 
Claim 7 recites “preferably”, “more preferably”, “particularly” and “in particular”. It is unclear if the claim requires the limitations following “preferably”, “more preferably”, “particularly” and “in particular”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).   In the present instance, claim 7(i) recites the broad recitation “at least 50°C” and the claim also recites “preferably of at least °C, more preferably at least 60°C” which is the narrower statement of the range/limitation.   Claim 7(ii) and claim 7(iii) recite the broad recitation “for at least two weeks” and “less than 5%” and the claim also recites “particularly for at least four weeks” and “e.g. less than 4%, less than 3%, less than 2%, preferably less than 1%” which is the narrower statement of the range/limitation.   The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites “preferably Fv or scFv” in line 7. It is unclear if the claim requires the limitations following “preferably”.
Claim 8 contains the trademark/trade name “F-star’s Modular Antibody TechnologyTM”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe antibody and, accordingly, the identification/description is indefinite.

Claim 10 recites “in particular” in line 2. It is unclear if the claim requires the limitation following “in particular”. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-15 of copending Application No. 16/754604 (hereinafter application ‘604). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 1, and 13, application ‘604 claims a multispecific antibody comprising CD137 binding domain (CD137-BD) and PD-L1 binding domain (PD-L1-BD)(claim 1 of application ‘604). Application ‘604 claims the multispecific antibody, 
Regarding claims 2-3, Application ‘604 claims VH3 or VH4 domain framework sequences FR1 to FR4 (subpart (ii) of claim 6). Application ‘604 claims VL domain comprising a VL framework comprising VK frameworks FR1, FR2, and FR3, and a framework FR4, which is selected from a VK FR4, particularly VK1 FR4, VK3 FR4, and a Vλ FR4 (subpart (iii) of claim 6). 
Regarding claims 6 and 7, Application ‘604 claims the multispecific antibody, wherein said CD137-BD binds to human CD137 with a dissociation constant (KD) of less than 50 nM, particularly less than 10 nM, particularly less than 5 nM, particularly less than 1 nM, wherein said antibody is an scFv (subpart (a) of claim 5).
Regarding claim 11, Application ‘604 claims a pharmaceutical composition comprising the multispecific antibody of claim 1 and a pharmaceutically acceptable carrier (claim 13). 
Regarding claim 12, Application ‘604 claims the multispecific antibody of claim 1 as a medicament (claim 14).
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEOM-GIL CHEONG/Examiner, Art Unit 1643              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643